DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 01/15/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

:

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 and 55 of U.S. Copending Application No. 16,266,771 in view of Chen et al. (US 2010/0102635 A1). The instant applications claims similar 


Regarding claim 1, Claim 1 of U.S. Copending Application No. 16,266,771 teaches A power module, comprising: at least one power substrate (claim 1, line 1); a housing arranged on the at least one power substrate (claim 1, lines 1-2); a first terminal electrically connected to the at least one power substrate; a second terminal; a third terminal electrically connected to the at least one power substrate; and a plurality of power devices electrically connected to the at least one power substrate.
Claim 1 of U.S. Copending Application No. 16,266,771 does not teach wherein the power module is structured, arranged, and configured to reduce switching losses of the power module; and wherein the switching losses of the power module have a range of .5 (mJ/A) to .25 (mJ/A).
However, Chen et al. teaches wherein the power module is structured, arranged, and configured to reduce switching losses of the power module; and wherein the switching losses of the power module have a range of .5 (mJ/A) to .25 (mJ/A), (see paragraph [0019], lines 11-14).
Therefore it would have been obvious to one ordinary skilled in the art at the time the invention was made to provide the power module is structured, arranged, and configured to reduce switching losses of the power module; and wherein the switching losses of the power module have a range of .5 (mJ/A) to .25 (mJ/A) in the device of the U.S. Copending Application No. 16,266,771 based on the teachings of Chen et al. in 

U.S. Copending Application No. 16,266,771 fails to explicitly teach the power module is structured, arranged, and configured to reduce switching losses of the power module; and wherein the switching losses of the power module have a range of .5 (mJ/A) to .25 (mJ/A). 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the power module is structured, arranged, and configured to reduce switching losses of the power module; and wherein the switching losses of the power module have a range of .5 (mJ/A) to .25 (mJ/A), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 11, Claim 14 U.S. Copending Application No. 16,266,771 teaches A power module (claim 1, line 1), comprising: at least one power substrate (claim 1, line 1); a housing (claim 1, line 1) arranged on the at least one power substrate (claim 1, line 1); 113 4848-3853-9735.1Docket No. 099077.025367P2909US4a first terminal (claim 1, line 2) electrically connected to the at least one power substrate (claim 1, line 3); a second terminal (claim 1, line 3); a third terminal electrically connected to the at least one power substrate (claim 1, line 1); and a 
 But, Claim 13 of U.S. Copending Application No. 16,266,771 does not explicitly teach wherein the power module is structured, arranged, and configured to increase a power device utilization of the power module; and wherein the power device utilization is defined as a percentage calculated by a ratio of a power device area to a total power module area that comprises a range of 5 - 10%.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the power module is structured, arranged, and configured to reduce switching losses of the power module; and wherein the switching losses of the power module have a range of .5 (mJ/A) to .25 (mJ/A), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claims 2-10 and 12-20, claims 1-26 of U.S. Copending Application No. 16,266,771 further teaches dependent claims 2-10 and 10-20 of the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 11-18  are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2013/0105961 A1) in view of Das et al. (US 2014/0246681 A1).

	Pertaining to claims 1 and 12, Jones et al. discloses a power module (A power module, Abstract), comprising: at least one power substrate (the substrate can be a direct copper bonded (DCB) substrate, a direct aluminum bonded (DAB) substrate or an active metal brazed (AMB) substrate, para 0021); a housing arranged on the at least one power substrate (The power module 200 includes a housing 102... all die 202 included in the housing 102 may be attached to a single substrate, para 0020; also see Fig. 3); a first terminal electrically connected to the at least one power substrate (Each power terminal 104, 106 of the module 100 is embedded in the housing 102 and electrically connected to the power semiconductor die inside the housing 102, para 0015; Each power semiconductor die 202 is mounted to the topside of a substrate [so 
 	But, Jones fails to disclose wherein the power module is structured, arranged, and configured to reduce switching losses of the power module; and wherein the switching losses of the power module have a range of .5 (mJ/A) to .25 (mJ/A).
 	However, Das et al. teaches wherein the power module is structured, arranged, and configured to reduce switching losses of the power module; and wherein the switching losses of the power module have a range of .5 (mJ/A) to .25 (mJ/A).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the power module is structured, arranged, and configured to reduce switching losses of the power module; and wherein the switching losses of the power module have a range of .5 (mJ/A) to .25 (mJ/A) in the device of Jones based on the teachings of Das et al. in order to provide power modules for controlling power delivery to a load (See Summary). 


 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the power module is structured, arranged, and configured to reduce switching losses of the power module; and wherein the switching losses of the power module have a range of .5 (mJ/A) to .25 (mJ/A), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

 	Pertaining to claims 2 and 13, Jones fails to explicitly teach wherein the switching losses of the power module have a range of .4 (mJ/A) to .25 (mJ/A).
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make to provide wherein the switching losses of the power module have a range of .4 (mJ/A) to .25 (mJ/A)., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. 

	Pertaining to Claims 3, 8, 12, 14 and 18, Jones fails to explicitly discloses wherein a total stray inductance value of a critical power switching loop of the power module comprises a range of 12 (nH) to 2 (nH).


 	Pertaining to Claim 4, Jones discloses wherein the first terminal comprises a contact surface at a first elevation; and wherein the second terminal comprises a contact surface at a second elevation different from the first elevation/height, (see paragraph [0015]).

 	Pertaining to Claim 5, Jones discloses all claimed limitations except wherein the power module is structured, arranged, and configured to increase a power device utilization of the power module; and wherein the power device utilization is defined as a percentage calculated by a ratio of a power device area to a total power module area that comprises a range of 5 - 10%.
 	 However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein the power module is structured, arranged, and configured to increase a power device utilization of the power module; and wherein the power device utilization is defined as a percentage calculated by a ratio of a power device area to a total power module area that comprises a range of 5 - 10%, since it has been held that where the general conditions of a claim are disclosed in the 

 	Pertaining to Claims 6 and 16, Jones discloses all claimed limitations except wherein the power device utilization is defined as a percentage calculated by a ratio of a power device area to a total power module area that comprises a range of 6 - 8%.	        However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein the power device utilization is defined as a percentage calculated by a ratio of a power device area to a total power module area that comprises a range of 6 - 8%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

 	Pertaining to Claims 7 and 17, Jones discloses all claimed limitations except wherein the power device utilization is defined as a percentage calculated by a ratio of a power device area to a total power module area that comprises a range of 7 - 10%
signal.
  	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein the power device utilization is defined as a percentage calculated by a ratio of a power device area to a total power module area that comprises a range of 7 - 10% signal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Pertaining to claim 11, Jones et al. discloses a power module (A power module, Abstract), comprising: at least one power substrate (the substrate can be a direct copper bonded (DCB) substrate, a direct aluminum bonded (DAB) substrate or an active metal brazed (AMB) substrate, para 0021); a housing arranged on the at least one power substrate (The power module 200 includes a housing 102... all die 202 included in the housing 102 may be attached to a single substrate, para 0020; also see Fig. 3); a first terminal electrically connected to the at least one power substrate (Each power terminal 104, 106 of the module 100 is embedded in the housing 102 and electrically connected to the power semiconductor die inside the housing 102, para 0015; Each power semiconductor die 202 is mounted to the topside of a substrate [so each terminal is electrically connected to the substrate], para 0020; also see Fig. 3); a second terminal; a third terminal electrically connected to the at least one power substrate (Control terminals 216 are provided which connect to the die 202 via respective conductive plates 218, para 0022; also see Fig. 3); a plurality of power devices electrically connected to the at least one power substrate (Any number of power semiconductor die may be included in the housing 102, and any type of power semiconductor device may be used e.g. such as IGBTs (insulated gate bipolar transistors).
 	But, Jones does not explicitly teach wherein the power module is structured, arranged, and configured to increase a power device utilization of the power module; and wherein the power device utilization is defined as a percentage calculated by a ratio of a power device area to a total power module area that comprises a range of 5 - 10%.


 	Pertaining to Claim 15, Jones as modified by Das further discloses wherein current flows in a first direction from the first terminal across the at least one power substrate; and wherein the current flows in a second direction, opposite to the first direction, from the at least one power substrate to the second terminal to reduce impedance, (see paragraph [0033]).

Claims 9-10, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2013/0105961 A1) in view of Das et al. (US 2014/0246681 A1) as applied to claim 1 above, and further in view of Kang et al. (US 2016/0124046 A1).

 	Pertaining to Claims 9, 10 and 19, Jones discloses power module (abstract).
 	But, Jones and Das et al. do not explicitly teach the inverter comprising: the power module; and at least one component comprising at least one of the following: at 
 	However, Kang et al. teaches the inverter comprising: the power module; and at least one component comprising at least one of the following: at least one buss bar, a driver, a controller, at least one capacitor, a cold plate, and at least one sensor. (see paragraph [0015] and [0016]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the inverter comprising: the power module; and at least one component comprising at least one of the following: at least one buss bar, a driver, a controller, at least one capacitor, a cold plate, and at least one sensor in the device of Jones based on the teachings of Kang et al. in order to provide a method for detecting an interlock failure of a connector in an eco-friendly vehicle, in which interlock and an interlock failure of the connector are identified using the existing input signal inputted to a motor controller from a gate driver for driving an inverter, so that the existing interlock circuit can be eliminated, thereby promoting reduction in the number of pins of the connector, reduction of the size of the connector, and reduction in cost (see paragraph [0013]).
 	 
 	Pertaining to Claim 20, Jones discloses the power module (A power module, Abstract) comprises at least one of the following: at least one power substrate (the substrate can be a direct copper bonded (DCB) substrate e; a housing (102) arranged on the at least one power substrate; a first terminal (Each power terminal 104, 106 of the module 100 is embedded in the housing 102 and electrically connected to the power 
 	But, Jones and Das et al. do not explicitly teach the inverter comprising: the power module; and at least one component comprising at least one of the following: at least one buss bar, a driver, a controller, at least one capacitor, a cold plate, and at least one sensor. 
 	However, Kang et al. teaches the inverter comprising: the power module; and at least one component comprising at least one of the following: at least one buss bar, a driver, a controller, at least one capacitor, a cold plate, and at least one sensor. (see paragraph [0015] and [0016]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the inverter comprising: the power module; and at least one component comprising at least one of the following: at least one buss bar, a driver, a controller, at least one capacitor, a cold plate, and at least one sensor in the device of Jones based on the teachings of Kang et al. in order to provide a method for detecting an interlock failure of a connector in an eco-friendly vehicle, in which interlock and an interlock failure of the connector are identified using the existing input signal inputted to a motor controller from a gate driver for driving an inverter, so that the 

 	Jones discloses all claimed limitations except wherein the power module is structured, arranged, and configured to increase a power device utilization of the power module; and wherein the power device utilization is defined as a percentage calculated by a ratio of a power device area to a total power module area that comprises a range of 5 - 10%.
 	But, Jones does not explicitly teach wherein the power module is structured, arranged, and configured to increase a power device utilization of the power module; and wherein the power device utilization is defined as a percentage calculated by a ratio of a power device area to a total power module area that comprises a range of 5 - 10%.
 	 However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein the power module is structured, arranged, and configured to increase a power device utilization of the power module; and wherein the power device utilization is defined as a percentage calculated by a ratio of a power device area to a total power module area that comprises a range of 5 - 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848